DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 5-6 and 8-10 are objected to because of the following informalities:  
1. In line 2 of claim 2, examiner recommend changing “the acquiring of the thermal comfort information” to “the acquiring the thermal comfort information”.
In line 2 of claim 5, examiner recommend changing “the extracting of thermal comfort” to “the extracting the thermal comfort”.  
2. In line 2 of claim 6, examiner recommend changing “the acquiring of thermal comfort” to “the acquiring the thermal comfort”.  
3. In line 2 of claim 8, examiner recommend changing “the correcting of thermal comfort” to “the correcting the thermal comfort”.
4. In line 2 of claim 9, examiner recommend changing “the controlling of air conditioning” to “the controlling air conditioning”.
5. In line 2 of claim 10, examiner recommend changing “the controlling of air conditioning” to “the controlling air conditioning”.
6. Examiner recommend indenting “calculating” step in claim 10 so that it looks clear that step is part of the adjusting of the wind direction.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, 12, 15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the skin temperature analysis result" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend line 6 of claim 2 to (and for examining purpose, examiner interprets this limitation is) “passenger and obtaining a skin temperature analysis result; and” to avoid the problem in line 7.
Claim 5 recites “temperature difference information”.  It’s not clear how the temperature difference is obtained from (ie, is it a temperature difference between two passengers?  Or is it a temperature difference between a skin temperature of a hand and a skin temperature of face of a passenger?).  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “temperature difference information between different passengers”
Claim 8 recites “at least one of vehicle internal environment sensing information, vehicle external environmental sensing information, and vehicle control sensing information” in lines 8-10.  However claim 7 recites the same limitation.  It is unclear as to whether they refer to the same limitation.  Examiner recommend applicant to amend this limitation in claim 8 to “the at least one of vehicle internal environment sensing information, vehicle external environmental sensing information, and vehicle control sensing information”.
Claim 12 recites the limitation "the skin temperature analysis result" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend line 6 of claim 2 to (and for examining purpose, examiner interprets this limitation is) “body region of each passenger and obtaining a skin temperature analysis result; and” so avoid the problem in line 8.
Claim 15 recites “temperature difference information”.  It’s not clear how the temperature difference is obtained from (ie, is it a temperature difference between two passengers?  Or is it a temperature difference between a skin temperature of a hand and a skin temperature of face of a passenger?).  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “temperature difference information between different passengers”
Claim 18 recites “at least one of vehicle internal environment sensing information, vehicle external environmental sensing information, and vehicle control sensing information” in lines 7-9.  However claim 17 recites the same limitation.  It is unclear as to whether they refer to the same limitation.  Examiner recommend applicant to amend this limitation in claim 8 to “the at least one of vehicle internal environment sensing information, vehicle external environmental sensing information, and vehicle control sensing information”.
Claim 19 recites the limitation "the calculated thermal comfort index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Also it’s not clear as to the relationship between “calculated thermal comfort index” of claim 19 and “thermal comfort information” of claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9, 11-12, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallagher (US 20190084372).
Regarding claim 1, Gallagher teaches a thermal comfort-based vehicle air conditioning control method, comprising:
Acquiring (using sensor 79, fig 1) a thermal image in a vehicle using an image sensor ([0073] lines 1-2, “infrared sensor 79 is configured to detect an occupant thermal facial image 150”);
acquiring thermal comfort information ([0050] lines 6-8, “For example, the system may identify an occupant with a thermal sensation of +2 and a thermal comfort of −3, which indicates the occupant feels hot and very uncomfortable”.  Also [0078] “A temperature comparison value from memory is received by the controller 22 that provides reference data of what a comfortable or uncomfortable occupant might look like. It can then be determined if the occupant is experiencing discomfort when the trend is increasing and the latest difference is greater than the temperature comparison value using the controller 22”.  In these text, Gallagher teaches that the information from thermal image is used to determine whether a person is comfortable) of each passenger in the vehicle using the thermal image; and
controlling (using controller 22, fig 1) air conditioning (HVAC system 18, fig 1) of the vehicle based on the thermal comfort information of each passenger ([0078] last 5 lines, “The difference and the temperature comparison value are compared, the thermal state of the occupant is determined, and the thermal conditioning device is commanded based upon the difference to achieve a desired occupant thermal condition”).
Regarding claim 2, Gallagher teaches the acquiring the thermal comfort information of each passenger in the vehicle using the thermal image includes:
recognizing a body region (see fig 6A-C, a face is recognized) of each passenger in the thermal image in the vehicle;
analyzing a skin temperature ([0053], “distinguishing nose temperatures or condition from temperatures of the surrounding cheeks and forehead”) using a temperature of the body region of each passenger and obtaining a skin temperature analysis result (fig 6A-C shows skin temperature distribution); and
extracting thermal comfort ([0054], “The system monitors a trend in the thermal state”.  Thermal state is the thermal comfort) of each passenger based on the skin temperature analysis result.
Regarding claim 7, Gallagher teaches acquiring vehicle information ([0056], “the controller 22 receives various inputs… such as vehicle location”) of the vehicle; and
correcting thermal comfort information (see fig 2 and [0059] “Then based on the default microclimate profile the system can begin the process of intuitively collecting data and then adjusting to individual's needs/wants based on the actual inputs by and use from the user over time”) of each passenger in the vehicle acquired using the thermal image, based on the vehicle information of the vehicle ([0059] “This information, which may create a custom Berkeley-type reference scale for a given occupant”),
wherein the vehicle information includes at least one of vehicle internal environment sensing information, vehicle external environment sensing information, and vehicle control sensing information ([0056], “a vehicle exterior environment 26”).
Regarding claim 9, Gallagher teaches the controlling air conditioning of the vehicle based on the thermal comfort information of each passenger includes:
identifying a thermal comfort index calculated ([0049] “thermal sensation is quantified from +4 to −4 by a person”.  The thermal sensation is a thermal comfort index) based on the thermal comfort information of each passenger;
detecting a first passenger having the thermal comfort index which is equal to or lower than a reference value ([0049] “A zero indicates the person is neutral as to any thermal sensation”) among passengers in the vehicle (When a thermal sensation is quantified, it is inherent that a determination if a person’s thermal comfort index is compared with the reference value, which is zero);
determining an air conditioning discharging port located within a predetermined distance from the first passenger ([0062] “the vent 46b is directed to a foot well near the occupant's feet, and the vent 46c is provided in a headliner and directed to the occupant's face. One or more valves 48 selectively control airflow from the HVAC system to the vents 46. These HVAC system components provide the macroclimate environment, although the vents may be controlled in a selective manner to provide the microclimate environment.”); and
adjusting a wind direction ([0062] last 2 lines talks about vents can be controlled in a selective manner to provide microclimate environment.  Therefore examiner interprets that foot vent 46b and face vent 46c can be selectively controlled, which means wind can be directed toward either face or foot) and a wind volume (using damper 48, fig 3) of the determined air conditioning discharging port.
Regarding claim 11, Gallagher teaches a thermal comfort-based vehicle air conditioning control apparatus, comprising:
a thermal image acquirer (sensor 79, fig 1) configured to acquire a thermal image in a vehicle using an image sensor (79 is an image sensor.  Also [0073] lines 1-2, “infrared sensor 79 is configured to detect an occupant thermal facial image 150”);
a thermal comfort acquirer (a program and software in the controller 22) configured to acquire thermal comfort information of each passenger in the vehicle using the thermal image ([0050] lines 6-8, “For example, the system may identify an occupant with a thermal sensation of +2 and a thermal comfort of −3, which indicates the occupant feels hot and very uncomfortable”.  Also [0078] “A temperature comparison value from memory is received by the controller 22 that provides reference data of what a comfortable or uncomfortable occupant might look like. It can then be determined if the occupant is experiencing discomfort when the trend is increasing and the latest difference is greater than the temperature comparison value using the controller 22”.  In these text, Gallagher teaches that the information from thermal image is used to determine whether a person is comfortable); and
a controller (22, fig 1) configured to control air conditioning (HVAC system 18, fig 1) of the vehicle based on the thermal comfort information of each passenger ([0078] last 5 lines, “The difference and the temperature comparison value are compared, the thermal state of the occupant is determined, and the thermal conditioning device is commanded based upon the difference to achieve a desired occupant thermal condition”).
Regarding claim 12, Gallagher teaches the vehicle air conditioning control apparatus according to claim 11, wherein the thermal comfort acquirer includes:
a body recognizer (see fig 6A-C, a face is recognized.  Therefore a body recognizer is inherently provided in the software of the controller) configured to recognize a body region (face) of each passenger in the thermal image in the vehicle;
an analyzer ([0053], “distinguishing nose temperatures or condition from temperatures of the surrounding cheeks and forehead”.  Therefore an analyzer is inherently provided in the software of the controller) configured to analyze a skin temperature (fig 6A-C shows skin temperature distribution) using a temperature of the body region of each passenger and provide a skin temperature analysis result (fig 6A-C shows skin temperature distribution); and
an extractor ([0054], “The system monitors a trend in the thermal state”.  Thermal state is the thermal comfort.  Therefore, an extractor is inherently provided in the software of the controller) configured to extract the thermal comfort of each passenger based on the skin temperature analysis result.
Regarding claim 17, Gallagher teaches a vehicle information acquirer ([0056], “the controller 22 receives various inputs… such as vehicle location”.  Therefore, a vehicle information acquirer is inherently provided in the software of the controller) configured to acquire vehicle information of the vehicle; and
a thermal comfort corrector configured to correct the thermal comfort information of each passenger in the vehicle acquired using the thermal image, based on the vehicle information of the vehicle (see fig 2 and [0059] “Then based on the default microclimate profile the system can begin the process of intuitively collecting data and then adjusting to individual's needs/wants based on the actual inputs by and use from the user over time… This information, which may create a custom Berkeley-type reference scale for a given occupant”.  Therefore a thermal comfort corrector is inherently provided in the software of the controller in order to create a customized reference scale for each person),
wherein the vehicle information includes at least one of vehicle internal environment sensing information, vehicle external environment sensing information, and vehicle control sensing information ([0056], “a vehicle exterior environment 26”).
Regarding claim 19, Gallagher teaches the controller is further configured to:
detect a first passenger having a calculated thermal comfort index ([0049] “thermal sensation is quantified from +4 to −4 by a person”.  The thermal sensation is a thermal comfort index) which is equal to or lower than a reference value among passengers in the vehicle based on the thermal comfort information of each passenger in the vehicle ([0049] “thermal sensation is quantified from +4 to −4 by a person”.  The thermal sensation is a thermal comfort index.   When a thermal sensation is quantified, it is inherent that a determination if a person’s thermal comfort index is compared with the reference value, which is zero),
determine an air conditioning discharging port located within a predetermined distance from the first passenger ([0062] “the vent 46b is directed to a foot well near the occupant's feet, and the vent 46c is provided in a headliner and directed to the occupant's face. One or more valves 48 selectively control airflow from the HVAC system to the vents 46. These HVAC system components provide the macroclimate environment, although the vents may be controlled in a selective manner to provide the microclimate environment.”), and
adjust a wind direction ([0062] last 2 lines talks about vents can be controlled in a selective manner to provide microclimate environment.  Therefore examiner interprets that foot vent 46b and face vent 46c can be selectively controlled, which means wind can be directed toward either face or foot) and a wind volume (using damper 48, fig 3) of the determined air conditioning discharging port.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 20190084372) in view of Choi (US 20190176730).
Regarding claims 3 and 13, Gallagher teaches all the limitation of claims 2 and 12 respectively, and the analyzing (for claim 3) or using the analyzer to extracts (for claim 13) the skin temperature of each passenger further includes extracting the skin temperature of a body part within the body region.  Gallagher also teaches in paragraphs [0065] and [0069] shut vessels are arteriovenous anastomoses (AVAs) 102 at the extremities (e.g., hands and feet).
Gallagher fails to teach the skin temperature being analyzed is the region having a plurality of shut vessels.
Choi teaches a skin temperature being analyzed/detected is a temperature of finger (abstract, “A vehicle includes a detector configured to detect a fingerprint of a user and a temperature of the finger”).
Since Gallagher teaches fingers/hands have shunt vessels and Choi teaches finger temperature are analyzed/detected.  The combination as modified teaches the claimed limitation.
It would have been obvious at the time of filing to modify Gallagher as taught by Choi by having the sensor to detect finger temperature in the event that users have face mask coverings (such as in the situation like COVID when people wear masks) in order to provide an additional method to measure skin temperature of the passengers and control air conditioning accordingly.

Allowable Subject Matter
Claims 4, 6, 8, 10, 14, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        Ko-Wei.Lin@uspto.gov